1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   FRANK L. PAVEL, an individual,                  CASE NO. 3:18-cv-01778-LAB-KSC

12                                    Plaintiff,     ORDER GRANTING JOINT MOTION
                                                     TO DISMISS [Dkt. 26]
13          vs.

14   UNUM LIFE INSURANCE COMPANY
     OF AMERICA, a Maine Corporation; and
15   DOES 1-20, inclusive,

16                               Defendants.
17         The parties’ joint motion to dismiss is GRANTED. Dkt. 26. This entire action is
18   DISMISSED WITH PREJUDICE, with each party to bear its own costs and fees.
19         IT IS SO ORDERED.
20   Dated: July 29, 2019
21                                                 HONORABLE LARRY ALAN BURNS
                                                   Chief United States District Judge
22
23
24
25
26
27
28



                                               -1-
